Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed March 10, 2022 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Jeong fails to teach the newly amended claim language of Claim 23.

Regarding [1], the examiner respectfully disagrees because the language is broad. The language of “upper surface” and “lower surface” allows for a reading of “upper surface” and “lower surface” of the output region as matching the upper and lower surface areas of output region 20/30 that are not metallized. 
Therefore, since Jeong is considered to show the aforementioned limitations, it is considered to read on the claims.




DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-24 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Jeong et al. (U.S. Publication No. 2015/0287903; hereinafter “Jeong”).
Regarding claim 23, Jeong discloses a piezoelectric transformer comprising: a main body (Fig. 9, 500) with an input region (Fig. 9, 10) comprising electrodes (Fig. 9, 11-12) and a first piezoelectric material (Fig. 9, 13; [0093]) being alternately stacked (Fig. 9) one on top of the other (Fig. 9); and an output region (Fig. 9, 20/30) comprising a second piezoelectric material (Fig. 9, 23/33; [0093]), wherein the main body (Fig. 9, 500) has an output-side end output-side end side of 23/33) that faces away (Fig. 9) from the input region (Fig. 9, 10) and that is free of a metallization (Fig. 9, electrodes are above and below 23/33 and no metal coating is on the output-side end side of 23/33), wherein the output region (Fig. 9, 20/30) comprises an upper surface (Fig. 9, upper surface of 20/30 not covered by electrode), a lower surface (Fig. 9, lower surface of 20/30 not covered by electrode) and side surfaces (Fig. 9, side surfaces of 20/30), and wherein each of the upper surface (Fig. 9, upper surface of 20/30 not covered by electrode), the lower surface (Fig. 9, lower surface of 20/30 not covered by electrode)and the side surfaces (Fig. 9, side surfaces of 20/30) of the output region is free of the metallization (Fig. 9, electrodes are above and below portions of 23/33 and no metal coating is on the side surfaces of 20/30 and on the upper and lower surfaces of 20/30 not covered by an electrode).
Regarding claim 24, Jeong discloses the piezoelectric transformer according to claim 23, wherein a surface (Fig. 9) of the output-side end side (Fig. 9, output-side end side of 23/33) is composed (Fig. 9) of the second piezoelectric material (Fig. 9, 23/33; [0093]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jeong in view of Nettesheim et al. (U.S. Publication No. 2015/0373824; hereinafter “Nettesheim”).
Regarding claim 25, Jeong teaches the piezoelectric transformer according to claim 23, wherein the piezoelectric transformer (Fig. 9, 500) is a transformer (Fig. 9, 500).  Jeong does not teach a transformer configured for generating non-thermal atmospheric pressure plasma.  
Nettesheim, however, does teach a transformer (Fig. 5, 5) configured for generating non-thermal atmospheric pressure plasma (Fig. 5, P; [0056]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jeong to include the features of Nettesheim because it would structure the high voltage side of the piezoelectric crystal thereby maximizing the volume of the plasma that is produced per unit of time.  
Regarding claim 26, Jeong teaches the piezoelectric transformer (Fig. 9, 500) according to claim 23. Jeong does not teach an apparatus for generating a non-thermal atmospheric pressure plasma.
Nettesheim, however, does teach an apparatus (Fig. 5; [0056]) for generating a non-thermal atmospheric pressure plasma (Fig. 5, P; [0056]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jeong to include the features of Nettesheim because it would structure the high voltage side of the piezoelectric crystal thereby maximizing the volume of .  

Allowable Subject Matter
Claims 14-22 are allowed.
The following is an examiner's statement of reasons for allowance: claims 14-22 
are considered to be allowable due to the inclusion of the following claim limitations: “…fitting a removable contact to an output-side end side of the main body, the output-side end side facing away from the input region; and applying a first electrical potential to the removable contact for polarizing the second piezoelectric material” in claim 14.
Claims 15-22 are considered to be allowable due to their dependence on claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837